NUI Corporation

$5,000,000 6.60% Senior Notes, Series A, due August 20, 2006
$15,000,000 6.884% Senior Notes, Series B, due August 20, 2008
$7,000,000 6.884% Senior Notes, Series C, due August 20, 2011
and
$33,000,000 7.29% Senior Notes, Series D, due August 20, 2011



______________

Note Purchase Agreement

_____________

Dated as of August 20, 2001

NUI Corporation

550 Route 202-206

Bedminster, New Jersey 07921-0760


6.60% Senior Notes, Series A, due August 20, 2006
6.884% Senior Notes, Series B, due August 20, 2008
6.884% Senior Notes, Series C, due August 20, 2011
and
7.29% Senior Notes, Series D, due August 20, 2011

 

Dated as of
August 20, 2001

 

To each of the Purchasers listed in
the attached Schedule A:

Ladies and Gentlemen:

NUI Corporation, a New Jersey corporation (the "Company"), agrees with the
Purchasers listed  in the attached Schedule A as follows:

Section 1.        Authorization of Notes.

The Company will authorize the issue and sale of (i) $5,000,000 aggregate
principal amount of its 6.60% Senior Notes, Series A, due August 20, 2006 (the
"Series A Notes", such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement; (ii) 15,000,000 aggregate
principal amount of its 6.884% Senior Notes, Series B, due August 20, 2008 (the
"Series B Notes", such term to include any notes of such series issued in
substitution therefor pursuant to Section 13 of this Agreement; (iii) $7,000,000
aggregate principal amount of its 6.884% Senior Notes, Series C, due August 20,
2011 (the "Series C Notes", such term to include any notes of such series issued
in substitution therefor pursuant to Section 13 of this Agreement; and
(iv) $33,000,000 aggregate principal amount of its 7.29% Senior Notes, Series D,
due August 20, 2011 (the "Series D Notes", such term to include any notes of
such series issued in substitution therefor pursuant to Section 13 of this
Agreement or the Other Agreements; the Series A Notes, Series B Notes, Series C
Notes and Series D Notes are hereinafter collectively referred to as the
"Notes").  The Series A Notes shall be substantially in the form set out in
Exhibit 1‑A, the Series B Notes shall be substantially in the form set out in
Exhibit 1-B, the Series C Notes shall be substantially in the form set out in
Exhibit 1-C and the Series D Notes shall be substantially in the form set out in
Exhibit 1-D, in each case, with such changes therefrom, if any, as may be
approved by each Purchaser and the Company.

Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a "Schedule" or an "Exhibit" are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.

Section 2.        Sale and Purchase of Notes.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and of the
series specified opposite such Purchaser's name in Schedule A at the purchase
price of 100% of the principal amount thereof.  The obligations of each
Purchaser hereunder are several and not joint obligations, and each Purchaser
shall have no obligation and no liability to any Person for the performance or
nonperformance by any other Purchaser hereunder.

Section 3.        Closing

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler, 111 West Monroe Street, Chicago, Illinois
60603, at 10:00 a.m. Chicago time, at a closing (the "Closing") on August 20,
2001 or on such other Business Day thereafter on or prior to August 22, 2001 as
may be agreed upon by the Company and the Purchasers.  At the Closing the
Company will deliver to each Purchaser the Notes of each series to be purchased
by such Purchaser in the form of a single Note of such series (or such greater
number of Notes in denominations of at least $100,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser's name
(or in the name of such Purchaser's nominee), against delivery by such Purchaser
to the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to account number 004-9200, account name:  NUI
Corporation at Mellon Bank N.A. (ABA Number 043 000 261) Pittsburgh,
Pennsylvania.  If at the Closing the Company shall fail to tender such Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to any Purchaser's
satisfaction, such Purchaser shall, at such Purchaser's election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

Section 4.        Conditions to Closing.

The obligation of each Purchaser to purchase and pay for the Notes to be sold to
such Purchaser at the Closing is subject to the fulfillment to such Purchaser's
satisfaction, prior to or at the Closing, of the following conditions:

     Section 4.1.Representations and Warranties.  The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.

     Section 4.2.  Performance; No Default.  The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing, and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Schedule 5.14), no Default or Event of
Default shall have occurred and be continuing.  Neither the Company nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 hereof had such Section
applied since such date.

     Section 4.3.     Compliance Certificates.

           (a)  Officer's Certificate.  The Company shall have delivered to such
Purchaser an Officer's Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

           (b) Secretary's Certificate.  The Company shall have delivered to
such Purchaser a certificate certifying as to the resolutions attached thereto
and other corporate proceedings relating to the authorization, execution and
delivery of the Notes and the Agreements.

           (c)     ERISA Certificate.  If such Purchaser shall have made the
disclosures referred to in Section 6.2(b), (c) or (e), such Purchaser shall have
received the certificate from the Company described in the penultimate paragraph
ofSection 6.2and such certificate shall state that (i) the Company is neither a
"party in interest" nor a "disqualified person" (as defined in Section
4975(e)(2) of the Code), with respect to any plan identified pursuant to
Section 6.2(b) or (e) or (ii) with respect to any plan, identified pursuant to
Section 6.2(c), neither the Company nor any "affiliate" (as defined in
Section V(c) of the QPAM Exemption) has, at such time or during the immediately
preceding one year, exercised the authority to appoint or terminate the QPAM as
manager of the assets of any plan identified in writing pursuant to
Section 6.2(c) or to negotiate the terms of said QPAM's management agreement on
behalf of any such identified plans.

     Section 4.4.     Opinions of Counsel.  Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Pitney, Hardin, Kipp & Szuch LLP, counsel for the Company,
and from James R. Van Horn, Esq., counsel for the Company, collectively covering
the matters set forth in Exhibit 4.4(a) and covering such other matters incident
to the transactions contemplated hereby as such Purchaser or such Purchaser's
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinions to such Purchaser) and (b) from Chapman and Cutler,
Purchasers' special counsel in connection with such transactions, substantially
in the form set forth in Exhibit 4.4(b) and covering such other matters incident
to such transactions as such Purchaser may reasonably request.

     Section 4.5.         Purchase Permitted by Applicable Law, etc.  On the
date of the Closing each purchase of Notes shall (i) be permitted by the laws
and regulations of each jurisdiction to which each Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including, without limitation, Regulation T, U or
X of the Board of Governors of the Federal Reserve System) and (iii) not subject
any Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof.  If requested by any Purchaser, such Purchaser shall have received
an Officer's Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.

     Section 4.6.            Related Transactions.  The Company,
contemporaneously herewith, shall have consummated the sale of the entire
principal amount of the Notes scheduled to be sold on the date of the Closing
pursuant to this Agreement.

     Section 4.7.Payment of Special Counsel Fees.  Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
the fees, charges and disbursements of the Purchasers' special counsel referred
to in Section 4.4 to the extent reflected in a statement of such counsel
rendered to the Company at least one Business Day prior to the Closing.

     Section 4.8.            Private Placement Number.  A Private Placement
Number issued by Standard & Poor's CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners) shall have been obtained for each series of the Notes.

     Section 4.9.Changes in Corporate Structure.  Except as specified in
Schedule 4.9, the Company shall not have changed its jurisdiction of
incorporation or been a party to any merger or consolidation and shall not have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.

    Section 4.10          Funding Instructions.  At least three Business Days
prior to the date of the Closing, such Purchaser shall have received written
instructions executed by a Responsible Officer of the Company directing the
manner of the payment of funds and setting forth (i) the name and address of the
transferee bank, (ii) such transferee bank's ABA number, (iii) the account name
and number into which the purchase price for the Notes is to be deposited, and
(iv) the name and telephone number of the account representative responsible for
verifying receipt of such funds.

   Section 4.11.    Proceedings and Documents.  All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and such Purchaser's special counsel, and such
Purchaser and such Purchaser's special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or special counsel may reasonably request.

Section 5.        Representations and Warranties of the Company.

The Company represents and warrants to each Purchaser that:

     Section 5.1.  Organization; Power and Authority.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.

     Section 5.2.Authorization, etc.  This Agreement and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

     Section 5.3.      Disclosure.  The Company, through its agent, PNC Capital
Markets, Inc., has delivered to each Purchaser a copy of a Confidential Offering
Memorandum, dated June, 2001 (the "Memorandum"), relating to the transactions
contemplated hereby.  The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Company and
its Subsidiaries.  Except as disclosed in Schedule 5.3, this Agreement, the
Memorandum, the documents, certificates or other writings delivered to each
Purchaser by or on behalf of the Company in connection with the transactions
contemplated hereby and the financial statements listed in Schedule 5.5, taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made.  Since September 30,
2000, there has been no change in the financial condition, operations, business,
properties or prospects of the Company or any Subsidiary except changes that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  There is no fact known to the Company that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Memorandum or in the other documents, certificates and
other writings delivered to each Purchaser by or on behalf of the Company
specifically for use in connection with the transactions contemplated hereby.

     Section 5.4.   Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company's Subsidiaries, showing, as to each Subsidiary,
its status (whether a Restricted Subsidiary or an Unrestricted Subsidiary), the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary, (ii) the Company's
Affiliates, other than Subsidiaries and (iii) the Company's directors and senior
officers.

           (b)       All of the outstanding shares of capital stock or similar
equity interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Company and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Company or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).

           (c)        Each Subsidiary identified in Schedule 5.4 is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

           (d)      No Subsidiary is a party to, or otherwise subject to, any
legal restriction or any agreement (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

     Section 5.5.         Financial Statements.  The Company has delivered to
each Purchaser copies of the consolidated financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).

     Section 5.6.     Compliance with Laws, Other Instruments, etc.  The
execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

     Section 5.7.      Governmental Authorizations, etc.  No consent, approval
or authorization of, or registration, filing or declaration with, any
Governmental Authority (including, without limitation, the New Jersey Board of
Public Utilities) is required in connection with the execution, delivery or
performance by the Company of this Agreement or the Notes.

     Section 5.8.       Litigation; Observance of Agreements, Statutes and
Orders.  (a) Except as disclosed in Schedule 5.8, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

           (b)       Neither the Company nor any Subsidiary is in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

     Section 5.9.       Taxes.  The Company and its Subsidiaries have filed all
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(i) the amount of which is not individually or in the aggregate Material or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Company
or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP.  The Company knows of no basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse Effect. 
The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of federal, state or other taxes for all fiscal periods
are adequate.  The federal income tax liabilities of the Company and its
Subsidiaries have been determined by the Internal Revenue Service and paid for
all Fiscal Years up to and including the Fiscal Year ended September 30, 1995.

   Section 5.10.         Title to Property; Leases.  The Company and its
Subsidiaries have good and sufficient title to their respective properties,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.  All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

   Section 5.11.         Licenses, Permits, etc.  Except as disclosed in
Schedule 5.11,

           (a)      the Company and its Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others;

           (b)     to the best knowledge of the Company, no product of the
Company or any of its Subsidiaries infringes in any Material respect any
license, permit, franchise, authorization, patent, copyright, service mark,
trademark, trade name or other right owned by any other Person; and

           (c)     to the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any of its Subsidiaries
with respect to any patent, copyright, service mark, trademark, trade name or
other right owned or used by the Company or any of its Subsidiaries.

   Section 5.12.     Compliance with ERISA.  (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse Effect. 
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code, other than such liabilities or
Liens as would not be individually or in the aggregate Material.

           (b)      The present value of the aggregate benefit liabilities under
each of the Plans (other than Multiemployer Plans), determined as of the end of
such Plan's most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan's most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities.  The term "benefit liabilities"
has the meaning specified in section 4001 of ERISA and the terms "current value"
and "present value" have the meanings specified in section 3 of ERISA.

           (c)      The Company and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

           (d)     The expected post-retirement benefit obligation (determined
as of the last day of the Company's most recently ended Fiscal Year in
accordance with Financial Accounting Standards Board Statement No. 106, without
regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.

           (e)     The execution and delivery of this Agreement and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of section 406 of ERISA or in connection with which a tax
could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The
representation by the Company in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of the Purchasers'
representations in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.

   Section 5.13.            Private Offering by the Company.  Neither the
Company nor anyone acting on its behalf has offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than twenty (20) other Institutional Investors,
each of which has been offered the Notes at a private sale for investment. 
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act.

   Section 5.14.     Use of Proceeds; Margin Regulations.  The Company will
apply the proceeds of the sale of the Notes as set forth in Schedule 5.14.  No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets.  As used
in this Section, the terms "margin stock" and "purpose of buying or carrying"
shall have the meanings assigned to them in said Regulation U.

   Section 5.15.           Existing Indebtedness; Future Liens 
(a) Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of June 30, 2001, since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of the
Company or its Subsidiaries.  Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

           (b)     Except as disclosed in Schedule 5.15, neither the Company nor
any Subsidiary has agreed or consented to cause or permit in the future (upon
the happening of a contingency or otherwise) any of its property, whether now
owned or hereafter acquired, to be subject to a Lien not permitted by
Section 10.9.

   Section 5.16.     Foreign Assets Control Regulations, etc.  Neither the sale
of the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

   Section 5.17.     Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 1935, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.

   Section 5.18.    Environmental Matters.  Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.  Except as otherwise disclosed to each Purchaser in writing:

        (a)  neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect;

       (b)  neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in a manner contrary
to any Environmental Laws in each case in any manner that could reasonably be
expected to result in a Material Adverse Effect; and

        (c)         all buildings on all real properties now owned, leased or
operated by the Company or any of its Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.

Section 6.        Representations of the Purchasers.

     Section 6.1.     Purchase for Investment.  Each Purchaser represent that it
is purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser's or their property shall at all times be within
such Purchasers or their control.  Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

     Section 6.2.     Source of Funds.  Each Purchaser represents that at least
one of the following statements is an accurate representation as to each source
of funds (a "Source") to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by it hereunder:

        (a)       the Source is an "insurance company general account" within
the meaning of Department of Labor Prohibited Transaction Exemption ("PTE")
95-60 (issued July 12, 1995) and there is no employee benefit plan, treating as
a single plan, all plans maintained by the same employer or employee
organization, with respect to which the amount of the general account reserves
and liabilities for all contracts held by or on behalf of such plan, exceed ten
percent (10%) of the total reserves and liabilities of such general account
(exclusive of separate account liabilities) plus surplus, as set forth in the
NAIC Annual Statement filed with such Purchaser's state of domicile; or

       (b)       the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90‑1 (issued January 29, 1990), or (ii) a
bank collective investment fund, within the meaning of the PTE 91‑38 (issued
July 12, 1991) and, except as such Purchaser has disclosed to the Company in
writing pursuant to this paragraph (b), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

        (c)       the Source constitutes assets of an "investment fund" (within
the meaning of Part V of the QPAM Exemption) managed by a "qualified
professional asset manager" or "QPAM" (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan's assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of "control" in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this paragraph (c); or

       (d)       the Source is a governmental plan; or

        (e)       the Source is one or more employee benefit plans, or a
separate account or trust fund comprised of one or more employee benefit plans,
each of which has been identified to the Company in writing pursuant to this
paragraph (e); or

        (f)       the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.

If any Purchaser or any subsequent transferee of the Notes indicates that such
Purchaser or such transferee are relying on any representation contained in
paragraph (b), (c) or (e) above, the Company shall deliver on the date of
Closing and on the date of any applicable transfer a certificate, which shall
either state that (i) it is neither a party in interest nor a "disqualified
person" (as defined in section 4975(e)(2) of the Internal Revenue Code of 1986,
as amended), with respect to any plan identified pursuant to paragraphs (b) or
(e) above, or (ii) with respect to any plan, identified pursuant to paragraph
(c) above, neither it nor any "affiliate" (as defined in Section V(c) of the
QPAM Exemption) has at such time, and during the immediately preceding one year,
exercised the authority to appoint or terminate said QPAM as manager of any plan
identified in writing pursuant to paragraph (c) above or to negotiate the terms
of said QPAM's management agreement on behalf of any such identified plan.

As used in this Section 6.2, the terms "employee benefit plan", "governmental
plan", "party in interest" and "separate account" shall have the respective
meanings assigned to such terms in section 3 of ERISA.

Section 7.        Information as to Company.

     Section 7.1.     Financial and Business Information.  The Company shall
deliver to each holder of Notes that is an Institutional Investor:

        (a)     Quarterly Statements - promptly, and in any event within 60 days
after the end of each Fiscal Quarter in each Fiscal Year of the Company (other
than the last quarterly fiscal period of each such Fiscal Year), two copies of
the Company's Quarterly Report on Form 10‑Q prepared in compliance with the
requirements therefor and filed with the SEC, together with:

(i)  a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such Fiscal Quarter; and

(ii)  consolidated statements of income and cash flows of the Company and its
Subsidiaries for such Fiscal Quarter and (in the case of the second and third
quarters) for the portion of the Fiscal Year ending with such Fiscal Quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous Fiscal Year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;

       (b)  Annual Statements - promptly, and in any event within 120 days after
the end of each Fiscal Year of the Company, two copies of the Company's Annual
Report on Form 10-K for such Fiscal Year (together with the Company's annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with:

(i)  a consolidated and consolidating balance sheet of the Company and its
Subsidiaries, as at the end of such Fiscal Year, and

(ii)  consolidated and consolidating statements of income, changes in
shareholders' equity and cash flows of the Company and its Subsidiaries, for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all in reasonable detail, prepared in accordance with
GAAP, and accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances.

        (c)     SEC and Other Reports - promptly upon their becoming available,
one copy of (i) each financial statement, report, notice or information
statement sent by the Company or any Subsidiary to public securities holders
generally (including, without limitation, proxy materials), and (ii) each
regular or periodic report (including, without limitation, any report of the
Company on Form 8-K), each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC and of all press
releases and other statements made available generally by the Company or any
Subsidiary to the public concerning developments that are Material;

       (d)    Notice of Default or Event of Default - promptly, and in any event
within five Business Days, after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any  notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;

        (e)  ERISA Matters - promptly, and in any event within 30 days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i)  with respect to any Plan, any reportable event, as defined in
section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii)  the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan (including a copy of any notice thereof); or

(iii)  any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect;

        (f)  Notices from Governmental Authority - promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

        (g)  Litigation or Other Proceedings - promptly, and in any event within
five Business Days, written notice of any pending or, to the knowledge of the
Company, overtly threatened claim in writing of, any action, suit, proceeding
(whether administrative, judicial or otherwise), governmental investigation or
arbitration against or affecting the Company or any of its Subsidiaries or any
property of the Company or any of its Subsidiaries, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and

        (h)  Requested Information - with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.

     Section 7.2.          Officer's Certificate.  Each set of financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) hereof shall be accompanied by a certificate of a Senior
Financial Officer setting forth:

        (a)  Covenant Compliance - the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.2 through Section 10.5 hereof,
inclusive, and Sections 10.8 and 10.9 during the quarterly or annual period
covered by the statements then being furnished (including with respect to each
such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and

       (b)  Event of Default - a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

     Section 7.3.      Inspection.  The Company shall permit the representatives
of each holder of Notes that is an Institutional Investor:

        (a)       No Default - if no Default or Event of Default then exists, at
the expense of such holder and upon reasonable prior notice to the Company, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company's
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

       (b)  Default - if a Default or Event of Default then exists, at the
expense of the Company, to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

Section 8.        Prepayment of the Notes.

     Section 8.1.          Required Prepayments.  (a) The entire outstanding
principal amount of the Series A Notes shall be due on August 20, 2006.  Except
as set forth in Section 8.2, the Series A Notes may not be prepaid prior to
maturity at the option of the Company.

           (b)  The entire outstanding principal amount of the Series B Notes
shall be due on August 20, 2008.  Except as set forth in Section 8.2, the
Series B Notes may not be prepaid prior to maturity at the option of the
Company.

           (c)  On the twentieth day of August, 2005 and on each August 20
thereafter to and including August 20, 2010 the Company will prepay $1,000,000
principal amount (or such lesser principal amount as shall then be outstanding)
of the Series C Notes at par and without payment of the Make-Whole Amount or any
premium, provided that upon any partial prepayment of the Series C Notes
pursuant to Section 8.2 or Section 8.3 the principal amount of each required
prepayment of the Notes becoming due under this Section 8.1(c) on and after the
date of such prepayment or purchase shall be reduced in the same proportion as
the aggregate unpaid principal amount of the Series C Notes is reduced as a
result of such prepayment.  The entire remaining principal amount of the Series
C Notes shall be due on August 20, 2011.  Except as set forth in Section 8.2,
the Series C Notes may not be prepaid prior to maturity at the option of the
Company.

           (d)  The entire outstanding principal amount of the Series D Notes
shall be due on August 20, 2011.  Except as set forth in Section 8.2, the
Series D Notes may not be prepaid prior to maturity at the option of the
Company.

     Section 8.2.          Optional Prepayments with Make-Whole Amount.  The
Company may, at its option, upon notice as provided below, prepay at any time
all, or from time to time any part of, the Notes, in a minimum principal amount
of $1,000,000 in the case of a partial prepayment, at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, plus the Make-Whole Amount determined for the prepayment date with
respect to such principal amount.  The Company will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
30 days and not more than 60 days prior to the date fixed for such prepayment. 
Each such notice shall specify such date, the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.4), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make‑Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation.  Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

     Section 8.3.Prepayment of Notes upon Change of Control.  (a) In the event
that any Change of Control shall occur or the Company shall have knowledge of
any proposed Change of Control, the Company will give written notice (the
"Company Notice") of such fact in the manner provided in Section 18 hereof to
the holders of the Notes.  The Company Notice shall be delivered promptly upon
receipt of such knowledge by the Company and in any event no later than three
Business Days following the occurrence of any Change of Control.  The Company
Notice shall (i) describe the facts and circumstances of such Change of Control
in reasonable detail, (ii) make reference to this Section 8.3 and the right of
the holders of the Notes to require prepayment of the Notes on the terms and
conditions provided for in this Section 8.3, (iii) offer in writing to prepay
the outstanding Notes, together with accrued interest to the date of prepayment,
and without payment of the Make-Whole Amount or any premium, and (iv) specify a
date for such prepayment (the "Change of Control Prepayment Date"), which Change
of Control Prepayment Date shall be not more than 90 days nor less than 30 days
following the date of such Company Notice.  Each holder of the then outstanding
Notes shall have the right to accept such offer and require prepayment of the
Notes held by such holder in full by written notice to the Company (a
"Noteholder Notice") given not later than 20 days after receipt of the Company
Notice.  The Company shall on the Change of Control Prepayment Date prepay in
full all of the Notes held by holders which have so accepted such offer of
prepayment.  The prepayment price of the Notes payable upon the occurrence of
any Change of Control shall be an amount equal to 100% of the outstanding
principal amount of the Notes so to be prepaid and accrued interest thereon to
the date of such prepayment.

        (b) (i)  Without limiting the foregoing, notwithstanding any failure on
the part of the Company to give the Company Notice herein required by
Section 8.3(a), as a result of the occurrence of a Change of Control each holder
of the Notes shall have the right by delivery of written notice to the Company
to require the Company to prepay, and the Company will prepay, such holder's
Notes in full, together with accrued interest thereon to the date of prepayment,
and without payment of the Make-Whole Amount or any premium.  Notice of any
required prepayment pursuant to this Section 8.3(b)(i) shall be delivered by any
holder of the Notes which was entitled to, but did not receive, such Company
Notice to the Company after such holder has actual knowledge of such Change of
Control.  On the date (the "Change of Control Delayed Prepayment Date")
designated in such holder's notice (which shall be not more than 90 days nor
less than 30 days following the date of such holder's notice), the Company shall
prepay in full all of the Notes held by such holder, together with accrued
interest thereon to the date of prepayment.  If the holder of any Note gives any
notice pursuant to this Section 8.3(b)(i), the Company shall give a Company
Notice within three Business Days of receipt of such notice and identify the
Change of Control Delayed Prepayment Date to all other holders of the Notes and
each of such other holders shall then and thereupon have the right to accept the
Company's offer to prepay the Notes held by such holder in full and require
prepayment of such Notes by delivery of a Noteholder Notice within 20 days
following receipt of such Company Notice; provided only that any date for
prepayment of such holder's Notes shall be the Change of Control Delayed
Prepayment Date.  On the Change of Control Delayed Prepayment Date, the Company
shall prepay in full the Notes of each holder thereof which has accepted such
offer of prepayment at a prepayment price equal to 100% of the outstanding
principal amount of the Notes so to be prepaid and accrued interest thereon to
the date of such prepayment.

            (ii) Compliance with the provisions of this Section 8.3(b) shall not
be deemed to constitute a waiver of, or consent to, any Default or Event of
Default caused by any violation of the provisions of Section 8.3(a).

           (c) "Change of Control" means if any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act), become the "beneficial owners" (as such term
is used in Rule 13d-3 under the Exchange Act as in effect on the date of the
Closing), directly or indirectly, of more than 50% of the issued and outstanding
common stock of the Company.

     Section 8.4.      Allocation of Partial Prepayments.  In the case of each
partial prepayment of the Notes (other than partial payment under Section 8.3),
the principal amount of the Notes to be prepaid shall be allocated among all of
the Notes at the time outstanding in proportion, as nearly as practicable, to
the respective unpaid principal amounts thereof.

     Section 8.5.         Maturity; Surrender, etc.  In the case of each
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any.  From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue.  Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

     Section 8.6.     Purchase of Notes.  The Company will not and will not
permit any Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

     Section 8.7.    Make-Whole Amount.  The term "Make-Whole Amount" means,
with respect to any Note, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note over the amount of such Called Principal, provided that
the Make-Whole Amount may in no event be less than zero.  For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

"Called Principal" means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

"Discounted Value" means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) based on the
Reinvestment Yield with respect to such Called Principal.

"Reinvestment Yield" means, with respect to the Called Principal of any Note,
the 0.50% over the yield to maturity implied by (i) the yields reported, as of
10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as "Page 678" on the Telerate Access Service (or such other display as may
replace Page 678 on the Telerate Access Service) for actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  Such implied yield will be determined, if necessary, by
(i) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (ii) interpolating linearly
between (A) the actively traded U.S. Treasury security with the maturity closest
to and greater than the Remaining Average Life and (B) the actively traded U.S.
Treasury security with the maturity closest to and less than the Remaining
Average Life.

"Remaining Average Life" means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

"Remaining Scheduled Payments" means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

"Settlement Date" means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 9.        Affirmative Covenants.

The Company covenants that so long as any of the Notes are outstanding:

     Section 9.1.     Compliance with Law.  The Company will, and will cause
each of its Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, all Environmental Laws, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

     Section 9.2.       Insurance.  The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co‑insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

     Section 9.3.   Maintenance of Properties.  The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

     Section 9.4.     Payment of Taxes and Claims.  The Company will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies imposed on them or any of their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent and all claims for which sums have become due and
payable that have or might become a Lien on properties or assets of the Company
or any Subsidiary, provided that neither the Company nor any Subsidiary need pay
any such tax or assessment or claims if (i) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments and claims in the aggregate could not reasonably be expected
to have a Material Adverse Effect.

     Section 9.5.       Corporate Existence, etc.  The Company will at all times
preserve and keep in full force and effect its corporate existence.  Subject to
Section 10.8, the Company will at all times preserve and keep in full force and
effect the corporate existence of each of its Subsidiaries and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect the corporate existence of any Subsidiary or any right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.

     Section 9.6.   Notes to Rank Pari Passu.  The Notes of the Company are and
shall at all times rank at least pari passu as against the assets of the Company
with all other present and future unsecured Debt (actual or contingent) of the
Company which is not expressed to be subordinate or junior in rank to any other
unsecured Debt of the Company.

Section 9.7.  Ownership of Certain Subsidiarie.  Virginia Gas Company, a
Delaware corporation, shall at all times be a Wholly-Owned Restricted Subsidiary
of the Company.  Each of Elizabethtown Gas Company and City Gas Company of
Florida shall at all times be either a Wholly-Owned Restricted Subsidiary of the
Company or a division of a Wholly-Owned Restricted Subsidiary of the Company.

     Section 9.8.  Changes in Status of Subsidiaries.  (a) So long as no Default
or Event of Default shall have occurred and be continuing, the Board of
Directors of the Company may at any time and from time to time, upon not less
than 30 days' prior written notice given to each holder of Notes, designate a
previously Unrestricted Subsidiary as a Restricted Subsidiary, provided that
immediately after such designation and after giving effect thereto (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Company and its Restricted Subsidiaries would be in compliance with the
provisions of Sections 10.2, 10.3, 10.4, 10.5, 10.6 and 10.9 hereof, assuming,
for purposes of determining such compliance, that the date of such designation
was the last day of a fiscal quarter of the Company, and provided, further, that
the status of such Subsidiary had not previously been changed more than once.

           (b)   So long as no Default or Event of Default shall have occurred
and be continuing, the Board of Directors of the Company may at any time and
from time to time, upon not less than 30 days' prior written notice given to
each holder of Notes, designate a previously Restricted Subsidiary (other than
Virginia Gas Company, Elizabethtown Gas Company and City Gas Company of
Florida), or a new Subsidiary on the date of its formation, as an Unrestricted
Subsidiary, provided that such designation is treated as a sale of assets
subject to the provisions of Section 10.8 and immediately after such designation
and after giving effect thereto (i) no Default or Event of Default shall have
occurred and be continuing, (ii) such previously Restricted Subsidiary does not
own, directly or indirectly, any Debt, shares of capital stock or any other
Securities of the Company or any Restricted Subsidiary and (iii) the Company and
its Restricted Subsidiaries would be in compliance with the provisions of
Sections 10.2, 10.3, 10.4, 10.5, 10.6 and 10.9 hereof, assuming, for purposes of
determining such compliance, that the date of such designation was the last day
of a fiscal quarter of the Company, and provided, further, that the status of
such Subsidiary had not previously been changed more than once.

           (c)  Any notice of designation pursuant to this Section 9.8 shall be
accompanied by a certificate signed by a Responsible Officer of the Company
stating that the provisions of this Section 9.8 have been complied with in
connection with such designation and setting forth the name of each other
Subsidiary (if any) which has or will become a Restricted Subsidiary or an
Unrestricted Subsidiary as a result of such designation.

Section 10.        Negative Covenants.

The Company covenants that so long as any of the Notes are outstanding:

   Section 10.1.   Transactions with Affiliates.  The Company will not and will
not permit any Subsidiary to enter into directly or indirectly any transaction
or group of related transactions (including without limitation the purchase,
lease, sale or exchange of properties of any kind or the rendering of any
service) with any Affiliate (other than the Company or another Subsidiary),
except in the ordinary course and pursuant to the reasonable requirements of the
Company's or such Subsidiary's business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm's-length transaction with a Person not an Affiliate.

Section 10.2.      Fixed Charges Coverage Ratio.  The Company will not, at any
time, permit the Fixed Charges Coverage Ratio to be less than 1.75 to 1.00.

Section 10.3.         Leverage Ratio.  The Company will not at any time permit
the ratio of Consolidated Debt to Consolidated Total Capitalization during any
period specified below to exceed the ratio set forth opposite such period:

Period

Ratio

From February 16 of each year to and including August 15 of such year

0.65:1.00

From August 16 of each year to and including February 15 of the following year

0.70:1.00

   Section 10.4.        Restricted Payments  (a) The Company will not, and will
not permit any Restricted Subsidiary to, except as hereinafter provided:

         (i)  Declare or pay any dividends, either in cash or property, on any
shares of its capital stock of any class (except dividends or other
distributions payable solely in shares of common stock of the Company);

        (ii)  Directly or indirectly, or through any Subsidiary or Affiliate of
the Company, purchase, redeem or retire any shares of its capital stock of any
class or any warrants, rights or options to purchase or acquire any shares of
its capital stock (other than (i) in exchange for or out of the net cash
proceeds to the Company from the substantially concurrent issue or sale of
shares of common stock of the Company or warrants, rights or options to purchase
or acquire any shares of its common stock or (ii) any of the foregoing with
respect to capital stock, warrants, rights or options issued to employees,
directors or agents of the Company pursuant to a benefit or compensation plan or
agreement of the Company); or

       (iii)   Make any other payment or distribution, either directly or
indirectly or through any Subsidiary or Affiliate of the Company, in respect of
its capital stock;  (such declarations or payments of dividends, purchases,
redemptions or retirements of capital stock and warrants, rights or options and
all such other payments or distributions being herein collectively called
"Restricted Payments"), if at the time of such Restricted Payments and after
giving effect thereto any Default or Event of Default shall have occurred and be
continuing or the aggregate amount of all Restricted Payments made, paid or
declared by the Company or any Restricted Subsidiary since the date of the
Closing to and including the date of the making of the Restricted Payment in
question would exceed the sum of (A) $20,000,000 plus (B) 100% of Consolidated
Net Income for such period, beginning with the first Fiscal Year after the date
of the Closing to and including the date of the making of the Restricted Payment
in question, computed on a cumulative basis for said entire period (or if such
Consolidated Net Income is a deficit figure, then minus 100% of such deficit). 
The Company will not declare any dividend which constitutes a Restricted Payment
payable more than 60 days after the date of declaration thereof.

           (b)  For the purposes of this Section 10.4, the amount of any
Restricted Payment declared, paid or distributed in property shall be deemed to
be the greater of the book value or fair market value (as determined in good
faith by the Board of Directors of the Company) of such property at the time of
the making of the Restricted Payment in question.

   Section 10.5.    Investments.  The Company will not and will not permit any
Restricted Subsidiary to, make or have outstanding any Investments, other than:

        (a)  Investments by the Company in and to Subsidiaries, including any
Investment in a corporation which, after giving effect to such Investment, will
become a Subsidiary or a division of the Company;

       (b)  Investments of the Company and its Restricted Subsidiaries existing
as of the date of the Closing and described on Schedule 10.5 hereto;

        (c)  Investments in commercial paper maturing in 270 days or less from
the date of issuance which, at the time of acquisition by the Company, is
accorded a rating of "A-1" or better by S&P;

       (d)  Investments in direct obligations of the United States of America or
any agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing within twelve months from the date
of acquisition thereof;

        (e)  Investments in mutual funds which invest only in either money
market securities or direct obligations of the United States of America or any
agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing within twelve months from the date
of acquisition thereof;

        (f)  Investments in negotiable certificates of deposit maturing within
one year from the date of issuance thereof, issued by a bank or trust company
organized under the laws of the United States or any State thereof, having
capital, surplus and undivided profits aggregating at least $100,000,000and
whose long-term unsecured debt obligations (or the long-term unsecured debt
obligations of the bank holding company owning all of the capital stock of such
bank or trust company) shall have been given a rating of "A" or better by S&P,
"A2" or better by Moody's or an equivalent rating by another credit rating
agency of recognized national standing;

        (g)  Investments in cash equivalent short term investments maturing
within one year from the date of acquisition thereof;

        (h)  Investments in the same or Related Industries, including, without
limitation, investments in vendors, customers and competitors in the same or
Related Industries; and

         (i)  Investments of the Company not described in the foregoing
clauses (a) through (h); provided that the aggregate amount of all such
Investments under this clause (i) shall not at any time exceed 10% of
Consolidated Net Worth.

   Section 10.6.     Guaranties.  The Company will not, and will not permit any
Restricted Subsidiary to, become or be liable in respect of any Guaranty, except
Guaranties by the Company which constitute Guaranties of obligations incurred by
any Restricted Subsidiary in compliance with the provisions of this Agreement.

   Section 10.7.      No Restrictions on Dividends of Restricted Subsidiaries. 
The Company will not, and will not permit any Restricted Subsidiary (including
without limitation, Virginia Gas Company, Elizabethtown Gas Company and City Gas
Company of Florida) to, enter into any agreement which would restrict any
Restricted Subsidiary's ability or right to pay dividends to, or make advances
to or Investments in, the Company, except for this Agreement and any agreements
as may be required pursuant to regulatory statutes, regulations or
administrative orders.

   Section 10.8.          Mergers, Consolidations and Sales of Assets.  (a) The
Company will not, and will not permit any Restricted Subsidiary to, consolidate
with or be a party to a merger with any other Person, or sell, lease or
otherwise dispose of all or substantially all of its assets; provided that:

         (i)       any Subsidiary may merge or consolidate with or into, or
transfer all or substantially all of its assets to, the Company or any
Restricted Subsidiary (other than Brokers) so long as in (1) any merger or
consolidation involving the Company, the Company shall be the surviving or
continuing corporation, (2) any merger or consolidation involving a Restricted
Subsidiary (other than Brokers) (other than a merger or consolidation with the
Company), a Restricted Subsidiary (other than Brokers) shall be the surviving or
continuing corporation and (3) at the time of such consolidation or merger and
immediately after giving effect thereto, no Default or Event of Default would
exist;

        (ii)       the Company may consolidate or merge with or into, or
transfer all or substantially all of its assets to, any other corporation if
(1) the corporation which results from such consolidation or merger (the
"surviving corporation") is organized under the laws of any state of the United
States or the District of Columbia or Canada, (2) if the Company is not the
surviving corporation, the due and punctual performance and observation of all
of the covenants in this Agreement to be performed or observed by the Company
are expressly assumed in writing by the surviving corporation and the surviving
corporation shall furnish to the holders of the Notes an opinion of counsel
satisfactory to such holders to the effect that the instrument of assumption has
been duly authorized, executed and delivered and constitutes the legal, valid
and binding contract and agreement of the surviving corporation enforceable in
accordance with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors' rights generally and by general equitable
principles, (3) the surviving corporation shall have delivered to each holder of
the Notes financial rating letters evidencing that, at the time of such
consolidation or merger and immediately after giving effect thereto, the rating
of the long term unsecured debt obligations of the successor corporation shall
be "BBB-" or better by S&P and "Baa2" or better by Moody's, and (4) at the time
of such consolidation or merger and immediately after giving effect thereto, no
Default or Event of Default would exist; and

       (iii)       the Company may sell or otherwise dispose of all or
substantially all of its assets (other than as provided in this Section 10.8(a)
and Section 10.8(c)) to any Person for consideration which represents the fair
market value of such assets (as determined in good faith by the Board of
Directors of the Company) at the time of such sale or other disposition if
(1) the acquiring Person is a corporation organized under the laws of any state
of the United States or the District of Columbia or Canada, (2) the due and
punctual performance and observance of all of the covenants in this Agreement to
be performed or observed by the Company are expressly assumed in writing by the
acquiring corporation and the acquiring corporation shall furnish to the holders
of the Notes an opinion of counsel satisfactory to such holders to the effect
that the instrument of assumption has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
such acquiring corporation enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles, (3) the
acquiring corporation shall have delivered to each holder of the Notes financial
rating letters evidencing that, at the time of such consolidation or merger and
immediately after giving effect thereto, the rating of the long term unsecured
debt obligations of the acquiring corporation shall be "BBB-" or better by S&P
and "Baa2" or better by Moody's and (4) at the time of such sale or disposition
and immediately after giving effect thereto, no Default or Event of Default
would exist.

           (b)  The Company will not, and will not permit any Restricted
Subsidiary to, sell, lease, transfer, abandon or otherwise dispose of assets
(except (x) Excluded Assets and (y) assets sold in the ordinary course of
business for fair market value, and except as provided in Section 10.8(a)(iii)
and Section 10.8(c)); provided that the foregoing restrictions do not apply to:

         (i)       the sale, lease, transfer or other disposition of assets of a
Restricted Subsidiary to the Company or a Restricted Subsidiary (other than
Brokers); or

        (ii)    the sale of assets (including Subsidiary Stock disposed of
pursuant to Section 10.8(c)) for cash or other property to a Person or Persons
other than an Affiliate if all of the following conditions are met:

(1)  such assets (valued at net book value) do not, together with all other
assets of the Company and its Restricted Subsidiaries previously disposed of
during the Fiscal Year in which such sale occurs (other than in the ordinary
course of business and other than pursuant to Section 10.8(b)(i)), exceed 15% of
Consolidated Total Assets;

(2)  in the opinion of the Company's Board of Directors, the sale is for fair
value and is in the best interests of the Company; and

(3)  immediately after the consummation of the transaction and after giving
effect thereto no Default or Event of Default would exist;

provided, however, that for purposes of the foregoing calculation, there shall
not be included any assets the proceeds of which were or are applied within
twelve months after the date of sale of such assets to either (A) the
acquisition of assets useful and intended to be used in the operation of the
business of the Company and its Restricted Subsidiaries and having a fair market
value (as determined in good faith by the Board of Directors of the Company) at
least equal to that of the assets so disposed of or (B) the prepayment at any
applicable prepayment premium, on a pro rata basis, of Senior Funded Debt of the
Company, provided that the Company may prepay any secured Senior Funded Debt of
the Company then outstanding prior to unsecured Senior Funded Debt of the
Company.  It is understood and agreed by the Company that any such proceeds paid
and applied to the prepayment of the Notes as hereinabove provided shall be
prepaid as and to the extent provided in Section 8.2; or

       (iii)       the sale, lease, transfer or other disposition of assets or
Subsidiary Stock of Brokers if all assets of the Company and its Restricted
Subsidiaries disposed of during the Fiscal Year in which such sale occurs (other
than in the ordinary course of business, other than assets or Subsidiary Stock
of Brokers and other than pursuant to Section 10.8(b)(i)), do not exceed 15% of
Consolidated Total Assets after giving effect to such sale, lease, transfer or
other disposition.

           (c)  The Company will not sell, transfer or otherwise dispose of any
Restricted Subsidiary Stock (except to qualify directors or in connection with a
merger or consolidation permitted under Section 10.8(a)(i), and except for
Excluded Assets and, to the extent permitted under Section 10.8(b)(iii),
Subsidiary Stock of Brokers) or any Debt of any Restricted Subsidiary, and will
not permit any Restricted Subsidiary to sell, transfer or otherwise dispose of
any Restricted Subsidiary Stock or Debt of any Restricted Subsidiary (other than
to the Company), unless:

         (i)  simultaneously with such sale, transfer or disposition, all shares
of such Restricted Subsidiary Stock related to such Restricted Subsidiary being
disposed of and all Debt of such Restricted Subsidiary at the time owned by the
Company and by every other Restricted Subsidiary shall be sold, transferred or
disposed of as an entirety;

        (ii)       the Board of Directors of the Company shall have determined,
as evidenced by a resolution thereof, that the proposed sale, transfer or
disposition of said shares of Restricted Subsidiary Stock and Debt is in the
best interest of the Company;

       (iii)      said shares of Restricted Subsidiary Stock and Debt are sold,
transferred or otherwise disposed of to a Person on terms reasonably deemed by
the Board of Directors of the Company to be adequate and satisfactory;

       (iv)       the Restricted Subsidiary being disposed of shall not have any
continuing investment in the Company or any other Restricted Subsidiary not
being simultaneously disposed of; and

        (v)     such sale, transfer or other disposition shall be treated as a
disposition under and shall satisfy the requirements of Section 10.8(b) hereof.

           (d)  The Company will not permit any Restricted Subsidiary to issue
any of its own stock (or any options or warrants to purchase stock or other
Securities exchangeable for or convertible into such stock) to any Person other
than the Company except (i) to qualify directors or (ii) in connection with an
issuance of such stock whereby the Company maintains its same proportionate
interest in such Restricted Subsidiary.

   Section 10.9.   Limitation on Liens.  The Company will not, and will not
permit any Restricted Subsidiary to, create or incur, or suffer to be incurred
or to exist, any Lien on its or their property or assets, whether now owned or
hereafter acquired, or upon any income or profits therefrom, or transfer any
property for the purpose of subjecting the same to the payment of obligations in
priority to the payment of its or their general creditors, or acquire or agree
to acquire, or permit any Restricted Subsidiary to acquire or agree to acquire,
any property or assets upon conditional sales agreements or other title
retention devices, except:

        (a)    Liens for property taxes and assessments or governmental charges
or levies and Liens securing claims or demands of mechanics and materialmen;
provided that payment thereof is not at the time required by Section 9.4;

       (b)  Liens of or resulting from any judgment or award, the time for the
appeal or petition for rehearing of which shall not have expired, or in respect
of which the Company or a Restricted Subsidiary shall at any time in good faith
be prosecuting an appeal or proceeding for a review and in respect of which a
stay of execution pending such appeal or proceeding for review shall have been
secured;

        (c)    Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker's compensation,
unemployment insurance and other like laws, mechanics', carriers',
warehousemen's and attorneys' liens and statutory landlords' liens) and Liens to
secure the performance of bids, tenders or trade contracts, or to secure
statutory obligations, surety or appeal bonds or other Liens of like general
nature, in any such case incurred in the ordinary course of business and not in
connection with the borrowing of money; provided in each case, the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate actions or proceedings and even if enforced would not cause a
Material Adverse Effect on the Company and its Subsidiaries, taken as a whole;

       (d)   minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which are necessary for the conduct of the activities of the Company and its
Restricted Subsidiaries or which customarily exist on properties of corporations
engaged in similar activities and similarly situated and which do not in any
event materially impair their use in the operation of the business of the
Company and its Restricted Subsidiaries;

        (e)    Liens created or incurred after the date of the Closing given to
secure the payment of the purchase price incurred in connection with the
acquisition or purchase or the cost of construction of property or of assets
useful and intended to be used in carrying on the business of the Company or a
Restricted Subsidiary, including Liens existing on such property or assets at
the time of acquisition thereof or at the time of completion of construction, as
the case may be, whether or not such existing Liens were given to secure the
payment of the acquisition or purchase price or cost of construction, as the
case may be, of the property or assets to which they attach; provided that (i)
the Lien shall attach solely to the property or assets acquired, purchased or
constructed, (ii) such Lien shall have been created or incurred within 180 days
of the date of acquisition or purchase or completion of construction, as the
case may be, (iii) at the time of acquisition or purchase or of completion of
construction of such property or assets, the aggregate amount remaining unpaid
on all Debt secured by Liens on such property or assets, whether or not assumed
by the Company or a Subsidiary, shall not exceed an amount equal to 100% of the
lesser of the total purchase price or fair market value at the time of
acquisition or purchase (as determined in good faith by the Board of Directors
of the Company) or the cost of construction on the date of completion thereof,
and (iv) at the time of creation, issuance, assumption, guarantee or incurrence
of the Debt secured by such Lien and after giving effect thereto and to the
application of the proceeds thereof, no Default or Event of Default would exist;

        (f)       any such Lien existing on property or assets of a corporation
at the time such corporation is consolidated with or merged into the Company or
a Restricted Subsidiary or its becoming a Restricted Subsidiary, or any Lien
existing on any property or assets acquired by the Company or any Restricted
Subsidiary at the time such property or assets are so acquired (whether or not
the Debt secured thereby shall have been assumed), provided that (i) each such
Lien shall extend solely to the property or assets so acquired, and (ii) at the
time of creation, issuance, assumption, guarantee or incurrence of the Debt
secured by such Lien and after giving effect thereto and to the application of
the proceeds thereof, no Default or Event of Default would exist;

        (g)    Liens securing operating leases pursuant to which the Company or
a Restricted Subsidiary is the lessee (excluding financing leases, synthetic
leases and similar arrangements), in each case incidental to, and not
interfering with, the ordinary conduct of the business of the Company or any of
its Restricted Subsidiaries, provided that the Lien shall attach solely to the
leased property or assets, and provided, further, that such Liens do not, in the
aggregate, materially detract from the value of such property;

        (h)   Liens existing on the date of this Agreement and securing the Debt
of the Company and its Subsidiaries referred to in items 3, 4, 5, 6 and 7 of
Schedule 5.15; and

         (i)       any extension, renewal or refunding of any Lien permitted by
the preceding clauses (e), (f), (g) and (h) of this Section 10.9 in respect of
the same property theretofore subject to such Lien in connection with the
extension, renewal or refunding of the Debt secured thereby; provided that (i)
such extension, renewal or refunding of Debt shall be without increase in the
principal amount remaining unpaid as of the date of such extension, renewal or
refunding, (ii) such Lien shall attach solely to the same such property, (iii)
the principal amount remaining unpaid as of the date of such extension, renewal
or refunding of Debt is less than or equal to the fair market value of the
property (determined in good faith by the Board or Directors of the Company) to
which such Lien is attached, (iv) at the time of such extension, renewal or
refunding and after giving effect thereto, no Default or Event of Default would
exist and (v) all Debt of the Company and its Restricted Subsidiaries secured by
any Lien with respect to any property of the Company or any of its Restricted
Subsidiaries shall not exceed 15% of Consolidated Net Worth.

Section 10.10.Limitation on Sale and Leaseback.  The Company will not, and will
not permit any Restricted Subsidiary to, enter into any arrangement whereby the
Company or any Restricted Subsidiary shall sell or transfer any property owned
by the Company or any Restricted Subsidiary to any Person other than the Company
or a Restricted Subsidiary (other than Brokers) and thereupon the Company or any
Restricted Subsidiary shall rent or lease or intend to rent or  lease, as
lessee, the same property or any part thereof.

Section 11.        Events of Default.

An "Event of Default" shall exist if any of the following conditions or events
shall occur and be continuing:

        (a)       the Company defaults in the payment of any principal or
Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or

       (b)       the Company defaults in the payment of any interest on any Note
for more than five days after the same becomes due and payable; or

        (c)       the Company defaults in the performance of or compliance with
any term contained in Sections 7.1(d), 10.2, 10.3, 10.4, 10.6, 10.8, 10.9 or
10.10; or

       (d)       the Company defaults in the performance of or compliance with
any term contained herein (other than those referred to in paragraphs (a), (b)
and (c) of this Section 11) and such default is not remedied within 30 days
after the earlier of (i) a Responsible Officer obtaining actual knowledge of
such default and (ii) the Company receiving written notice of such default from
any holder of a Note (any such written notice to be identified as a "notice of
default" and to refer specifically to this paragraph (d) of Section 11); or

        (e)       any representation or warranty made in writing by or on behalf
of the Company or by any officer of the Company in this Agreement or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or

        (f)   (i) the Company or any Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount exceeding $5,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount exceeding $5,000,000
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared, due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount exceeding $5,000,000; or

        (g)       the Company or any Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

        (h)  a court or governmental authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

         (i)  a final judgment or judgments for the payment of money are
rendered against one or more of the Company and its Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal; or

        (j)          if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate "amount of unfunded benefit liabilities"
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $10,000,000, (iv) the Company
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.

As used in Section 11(j), the terms "employee benefit plan" and "employee
welfare benefit plan" shall have the respective meanings assigned to such terms
in section 3 of ERISA.

Section 12.        Remedies on Default, etc.

   Section 12.1.   Acceleration.  (a) If an Event of Default with respect to the
Company described in paragraph (g) or (h) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (g) or described in clause (vi) of
paragraph (g) by virtue of the fact that such clause encompasses clause (i) of
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

           (b)     If any other Event of Default has occurred and is continuing,
any holder or holders of not less than 51% in principal amount of the Notes at
the time outstanding may at any time at its or their option, by notice or
notices to the Company, declare all the Notes then outstanding to be immediately
due and payable.

           (c)     If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing, any holder or holders of Notes at the
time outstanding affected by such Event of Default may at any time, at its or
their option, by notice or notices to the Company, declare all the Notes held by
it or them to be immediately due and payable.

Upon any Note's becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

   Section 12.2.               Other Remedies.  If any Default or Event of
Default has occurred and is continuing, and irrespective of whether any Notes
have become or have been declared immediately due and payable under
Section 12.1, the holder of any Note at the time outstanding may proceed to
protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

   Section 12.3.      Rescission.  At any time after any Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
holders of not less than 51% in principal amount of the Notes then outstanding,
by written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes
of each series, all principal of and Make-Whole Amount, if any, on any Notes
that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes of each series, at the respective Default Rates, (b) all
Events of Default and Defaults, other than non-payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (c) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes.  No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

   Section 12.4.No Waivers or Election of Remedies, Expenses, etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder's rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any Note upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys' fees, expenses and disbursements.

Section 13.        Registration; Exchange; Substitution of Notes.

   Section 13.1.    Registration of Notes.  The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes.  The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

   Section 13.2.     Transfer and Exchange of Notes  Upon surrender of any Note
at the principal executive office of the Company for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or its attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such Note or part
thereof), the Company shall execute and deliver, at the Company's expense
(except as provided below), one or more new Notes of the same series (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note.  Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1-A, 1-B, 1-C or 1-D, as the case may be. 
Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000.  Any transferee
of a Note, or purchaser of a participation therein, shall, by its acceptance of
such Note be deemed to make the same representations to the Company regarding
the Note or participation as such holder made pursuant to Section 6.2, provided
that such entity may (in reliance upon information provided by the Company,
which shall not be unreasonably withheld) make a representation to the effect
that the purchase by such entity of any Note will not constitute a non-exempt
prohibited transaction under section 406(a) of ERISA.

   Section 13.3.   Replacement of Notes.  Upon receipt by the Company of
evidence reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

        (a)  in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000, such Person's own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

       (b)  in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver within five Business
Days of receipt of said evidence, in lieu thereof, a new Note of the same
series, dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

Section 14.        Payments on Notes.

   Section 14.1.   Place of Payment.  Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in Bedminster, New Jersey at the principal office of the
Company in such jurisdiction.  The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

   Section 14.2.   Home Office Payment.  So long as any Purchaser or any
Purchaser's nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount, if
any, and interest by the method and at the address specified for such purpose
for such Purchaser in Schedule A, or by such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose, without the presentation or surrender of such Note
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1.  The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by any Purchaser under this Agreement
and that has made the same agreement relating to such Note as such Purchaser has
made in this Section 14.2.

Section 15.        Expenses, etc.

   Section 15.1.     Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys' fees of a special counsel and, if reasonably
required, local or other counsel) incurred by each Purchaser or holder of a Note
in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement or the Notes (whether
or not such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, and (b) the costs and expenses,
including financial advisors' fees, incurred in connection with the insolvency
or bankruptcy of the Company or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes.  The Company will pay, and will save each Purchaser and each other holder
of a Note harmless from, all claims in respect of any fees, costs or expenses,
if any, of brokers and finders (other than those retained by such Purchaser or
holder).

   Section 15.2.    Survival.  The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.

Section 16.        Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

Section 17.        Amendment and Waiver.

   Section 17.1.   Requirements.  This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 11(b), 12, 17 or 20.

   Section 17.2.Solicitation of Holders of Notes.

           (a)  Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

           (b)  Payment.  The Company will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security, to any holder of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes of any waiver or amendment of any of the terms and provisions hereof or of
the Notes unless such remuneration is concurrently paid, or security is
concurrently granted, on the same terms, ratably to each holder of Notes then
outstanding whether or not such holder consented to such waiver or amendment.

   Section 17.3.   Binding Effect, etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the
Company and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note.  As used herein, the term "this Agreement" and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

   Section 17.4.   Notes Held by Company, etc.   Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

Section 18.        Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:

         (i)  if to a Purchaser or such Purchaser's nominee, to such Purchaser
or such Purchaser's nominee at the address specified for such communications in
Schedule A, or at such other address as such Purchaser or such Purchaser's
nominee shall have specified to the Company in writing,

        (ii)  if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or

       (iii)  if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer, or at such other address as
the Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

Section 19.        Reproduction of Documents.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by each Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to each Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced.  The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. 
This Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

Section 20.        Confidential Information

For the purposes of this Section 20, "Confidential Information" means
information delivered to any holder of any Note by or on behalf of the Company
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such holder as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such holder prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
holder or any Person acting on such holder's behalf, (c) otherwise becomes known
to such holder other than through disclosure by the Company, any Subsidiary or
another holder of a Note, (d) constitutes financial statements delivered to such
holder under Section 7.1 that are otherwise publicly available or
(e) independently developed by such holder or its Affiliates or professional
advisors without the use of Confidential Information.  Each holder of a Note
will maintain the confidentiality of such Confidential Information in accordance
with procedures adopted by such holder in good faith to protect confidential
information of third parties delivered to such holder, provided that such holder
may deliver or disclose Confidential Information to (i) such holder's directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by such holder's Notes and is in compliance with such procedures),
(ii) such holder's financial advisors and other professional advisors who agree
to hold confidential the Confidential Information substantially in accordance
with the terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which such holder sells or offers to sell such Note or
any part thereof or any participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (v) any Person from which such holder offers to
purchase any security of the Company (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such holder, (vii) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about such holder's investment
portfolio, or (viii) any other Person to which such delivery or disclosure may
be necessary or appropriate (w) to effect compliance with any law, rule,
regulation or order applicable to such holder, (x) in response to any subpoena
or other legal process, (y) in connection with any litigation to which such
holder is a party or (z) if an Event of Default has occurred and is continuing,
to the extent such holder may reasonably determine such delivery and disclosure
to be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such holder's Notes or this Agreement.  Each holder of
a Note, by its acceptance of a Note, will be deemed to have agreed to be bound
by and to be entitled to the benefits of this Section 20 as though it were a
party to this Agreement.  On reasonable request by the Company in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee or any other
holder that shall have previously delivered such a confirmation), such holder
will confirm in writing that it is bound by the provisions of this Section 20.

Section 21.        Substitution of Purchaser.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that such Purchaser has agreed to purchase hereunder,
by written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate's agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6. 
Upon receipt of such notice, wherever the word "Purchaser" is used in this
Agreement (other than in this Section 21), such word shall be deemed to refer to
such Affiliate in lieu of such Purchaser.  In the event that such Affiliate is
so substituted as a purchaser hereunder and such Affiliate thereafter transfers
to such Purchaser all of the Notes then held by such Affiliate, upon receipt by
the Company of notice of such transfer, wherever the word "Purchaser" is used in
this Agreement (other than in this Section 21), such word shall no longer be
deemed to refer to such Affiliate, but shall refer to such Purchaser, and such
Purchaser shall have all the rights of an original holder of the Notes under
this Agreement.

Section 22.        Miscellaneous.

   Section 22.1.       Successors and Assigns.  All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.

   Section 22.2    .Payments Due on Non-Business Days.  Anything in this
Agreement or the Notes to the contrary notwithstanding, any payment of principal
of or Make-Whole Amount or interest on any Note that is due on a date other than
a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day.

   Section 22.3.    Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

   Section 22.4.  Construction.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

   Section 22.5.   Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument.  Each counterpart may consist of a number of
copies hereof, each signed by fewer than all, but together signed by all, of the
parties hereto.

  Section 22.6.   Governing Law.  This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

   Section 22.7.   Consent to Jurisdiction and Service of Process.  (a) To the
extent permitted by applicable law, the Company (i) hereby irrevocably submits
to the nonexclusive jurisdiction of the Supreme Court of the State of New York,
New York County (without prejudice to the rights of any holder of a Note to
remove to the United States District Court for the Southern District of New
York) and to the nonexclusive jurisdiction of the United States District Court
for the Southern District of New York, for the purposes of any suit, action or
other proceeding arising out of this Agreement, or the subject matter hereof or
any of the transactions contemplated hereby or thereby brought by any holder of
the Notes, (ii) hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such federal court,
and (iii) hereby irrevocably waives, and agrees not to assert, by way of motion,
as a defense, or otherwise, in any such suit, action or proceeding any claim
that is not personally subject to the jurisdiction of the above-named courts,
that the suit, action or proceeding is improper or that this Agreement, or the
subject matter hereof may not be enforced in or by such court.

           (b)     A final judgment obtained in respect of any action, suit or
proceeding referred to in this Section 22.7 shall be conclusive and may be
enforced in other jurisdictions by suit or judgment or in any manner as provided
by applicable law.  The Company hereby consents to service of process by
registered mail, Federal Express, or similar courier at its address set forth in
Section 18, it being agreed that service in such manner shall constitute valid
service upon or its respective successors or assigns in connection with any such
action or proceeding only; provided, however, that nothing in this Section 22.7
shall affect the right of any holder of the Notes to serve legal process in any
other manner permitted by applicable law.

*     *     *     *     *


The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth.

 

 Very truly yours,

NUI Corporation

By:  /S/  ROBERT F. LURIE

Name:   Robert F. Lurie

Title:     Vice President, Corporate Development & Treasurer

 

Accepted as of August __, 2001

AIG Life Insurance Company

By:         AIG Global Investment Corp., as investment adviser

By:       /S/ GERALD F. HERMAN

Name:  Gerald F. Herman

Title:     Vice President

SunAmerica Life Insurance Company

By:  /S/    GERALD F. HERMAN

Name:  Gerald F. Herman

Title:    Authorized Signatory

United of Omaha Life Insurance Company

By:  /S/  EDWIN H. GARRISON, JR.

Name:   Edwin S. Garrison, Jr.

 Title:     First Vice President

Pacific Life and Annuity Company

By:  /S/  PETER S. FIEK

Name:   Peter S. Fiek

Title:     Assistant Vice President

By:  /S/  DIANE W. DALES

Name:  Diane W. Dales

 Title:   Assistant Secretary

Pacific Life Insurance Company

By:  /S/  PETER S. FIEK

Name:   Peter S. Fiek

Title:     Assistant Vice President

By:  /S/  DIANE W. DALES

Name:  Diane W. Dales

  Title:   Assistant Secretary

 

Provident Mutual Life Insurance Company

By:  /S/  JAMES D. KESTNER

Name:  James D. Kestner

Title:    Vice President


Information Relating to Purchasers

   Principal Amount of
Name and Address of
Purchaser                                                                               
Notes to Be Purchased

                     

AIG Life Insurance Company                                    Series A
Notes:                        $5,000,000
175 Water Street, 25th Floor                                    Series B
Notes:                        $             -0-
New York, NY  10038                                            Series C
Notes:                        $             -0-
Attention:  Gerald Herman                                        Series D
Notes:                        $             -0-
Payments

All payments on or in respect of the Certificates/Notes shall be by bank wire
transfer of Federal or other immediately available funds to:

Fed Reserve Bank of Boston
011001234 / BOS SAFE DEP
DDA #169064
Cost Center 1178
Reference:  AIG Life Insurance Company
Reference:  AGIFALI0012
Reference:  NUI
Reference:  PPN #629431 A* 8, Principal __________ Interest __________

Notices

All notices on or in respect to the Notes and written confirmation of each such
payment to be addressed to:

AIG Global Investment Corp.
175 Water Street, 25th Floor
New York, New York  10038
Attention:  Ms. Cathy Cosgrove
Reference:  AIG Life Insurance Company
Reference:  AGIFALI0012

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  25-1118523


                                                                                      
Principal Amount of
Name and Address of Purchaser                                     Notes to Be
Purchased

                     

United of Omaha Life Insurance Company                        Series A
Notes:                                 -0-
Mutual of Omaha Plaza                                                    Series
B Notes:                 $15,000,000
Omaha, Nebraska  68175-1011                                      Series C
Notes:                                 -0-
Attention:  4-Investment Loan Administration                    Series D
Notes:                                 -0-

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "NUI
Corporation, 6.884% Senior Notes, Series B, due 2008, PPN 629431 A@ 6,
principal, premium or interest") to:

Chase Manhattan Bank
ABA #021-000-021
Private Income Processing

for credit to:  United of Omaha Life Insurance Company
Account Number 900-9000200
a/c G07097
PPN:  629431 A@ 6
Interest Amount:  ___
Principal Amount:  ___

Notices

All notices of payments, on or in respect of the Notes and written confirmation
of each such payment, corporate actions and reorganization notifications to:

The Chase Manhattan Bank
4 New York Plaza-11th Floor
New York, New York  10004
Attention:  Investment Processing-J. Pipperato
a/c: G07097

All other notices and communications (i.e., quarterly/annual reports, tax
filings, modifications, waivers regarding the indenture) to be addressed as
first provided above.

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  47-0322111


                                                                                   
Principal Amount of
Name and Address of Purchaser                                  Notes to Be
Purchased

                     

Provident Mutual Life Insurance Company                        Series A
Notes:                        $                -0-
P.O. Box 1717                                                               
Series B Notes:                        $                 -0-
Valley Forge, Pennsylvania  19482-1717                         Series C
Notes:                        $7,000,000
Attention:  Securities Investment Department                    Series D
Notes:                        $                        -0-

Telefacsimile:  (610) 407-1322

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "NUI
Corporation, 6.884% Senior Notes, Series C, due 2011, PPN 629431 A# 4,
principal, premium or interest") to:

PNC Bank (ABA #031-000-053)
Broad and Chestnut Streets
Philadelphia, Pennsylvania  19101

for credit to:  Provident Mutual Life Insurance Company
Account Number 85-4084-2176


Notices

All notices and communications requiring overnight express delivery service
should be addressed to:

1000 Chesterbrook Boulevard
Berwyn, Pennsylvania  19312
Attention:  Treasurer

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  23-0990450


                                                                                
Principal Amount of
Name and Address of Purchaser                               Notes to Be
Purchased

                     

SunAmerica Life Insurance Company                        Series A
Notes:                        $             -0-
SunAmerica Investments, Inc.                                   Series B
Notes:                        $              -0-
c/o AIG Global Investment Corp.                             Series C
Notes:                        $              -0-
175 Water Street, 25th Floor                                   Series D
Notes:                        $10,000,000
New York, NY  10038     
Attention:  Gerald F. Herman
Telephone:  (212) 458-2068
Fax:  (212) 458-2247

Payments

All payments on or in respect of the Certificates/Notes shall be by bank wire
transfer of Federal or other immediately available funds to:

Bankers Trust Company
ABA #021-001-033
Account Number:  99-911-145
For further credit to account #099530
Ref:  NUI
PPN #629431 B* 7 Principal $____________, Interest $__________

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment, to be addressed to:

SunAmerica Investments, Inc.
700 Louisiana, Suite 3905
Houston, Texas  77002
Phone:  (713) 546-1111
Fax:  (713) 222-1402

All other notices and communications including monthly reports to be addressed
as first provided above.

Name of Nominee in which Notes are to be issued:  OKGBD & Co.

Taxpayer I.D. Number for OKGBD & Co.:  13-3020293

Taxpayer I.D. Number for Sun America Life Insurance Company:  52-0502540


                                                                         
Principal Amount of
Name and Address of Purchaser                        Notes to Be Purchased

                     

Pacific Life and Annuity Company                        Series A
Notes:                        $             -0-
700 Newport Center Drive                                  Series B
Notes:                        $              -0-
Newport Beach, California  92660-6397             Series C
Notes:                        $              -0-
Attention:  Securities Department                         Series D
Notes:                        $13,000,000
Fax:  (949) 219-5406

Payments

All payments on or in respect of the Certificates/Notes shall be by bank wire
transfer of Federal or other immediately available funds to:

Federal Reserve Bank of Boston
ABA #0110-0123-4/BOS SAFE DEP
DDA 125261
Attention:  MBS Income CC:  1253
A/C Name:  Pacific Life and Annuity Company/PLCF1811612
Regarding:  Security Description and PPN 629431 B* 7

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed:

Mellon Trust
Attention:  Pacific Life Accounting Team
One Mellon Bank Center
Room 0930
Pittsburgh, Pennsylvania  15258-0001
Fax:  (412) 236-7529

            and

Pacific Life Insurance Company
Attention:  Securities Administration - Cash Team
700 Newport Center Drive
Newport Beach, California  92660-6397
Fax:  (949) 640-4013

Name of Nominee in which Notes are to be issued:  Mac & Co.

General Taxpayer I.D. Number:  95-3769814


                                                                      Principal
Amount of
Name and Address of Purchaser                    Notes to Be Purchased

                     

Pacific Life Insurance Company                          Series A
Notes:                        $              -0-
700 Newport Center Drive                                 Series B
Notes:                        $              -0-
Newport Beach, California  92660-6397            Series C
Notes:                        $              -0-
Attention:  Securities Department                        Series D
Notes:                        $10,000,000
Fax:  (949) 219-5406

Payments

All payments on or in respect of the Certificates/Notes shall be by bank wire
transfer of Federal or other immediately available funds to:

Federal Reserve Bank of Boston
ABA #0110-0123-4/BOS SAFE DEP
DDA 125261
Attention:  MBS Income CC:  1253
A/C Name:  Pacific Life and General Account/PLCF1810132
Regarding:  Security Description and PPN 629431 B* 7

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed:

Mellon Trust
Attention:  Pacific Life Accounting Team
One Mellon Bank Center
Room 0930
Pittsburgh, Pennsylvania  15258-0001
Fax:  (412) 236-7529

            and

Pacific Life Insurance Company
Attention:  Securities Administration - Cash Team
700 Newport Center Drive
Newport Beach, California  92660-6397
Fax:  (949) 640-4013

Name of Nominee in which Notes are to be issued:  Mac & Co.

General Taxpayer I.D. Number:  95-1079000

 


Defined Terms

General Provisions

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, the same
shall be done in accordance with GAAP, to the extent applicable, except where
such principles are inconsistent with the express requirements of this
Agreement.

Definitions

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

"Affiliate" means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests.  As used in this
definition, "Control" means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise. 
Unless the context otherwise clearly requires, any reference to an "Affiliate"
is a reference to an Affiliate of the Company.

"Brokers" means NUI Energy Brokers, Inc., a Delaware corporation.

"Business Day" means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York, Pittsburgh, Pennsylvania or
Bedminster, New Jersey are required or authorized to be closed.

"Capital Lease" means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

"Capital Lease Obligation" means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

"Closing" is defined in Section 3.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

"Company" means NUI Corporation, a New Jersey corporation, or any successor
thereto that shall have become such in the manner specified in Section 10.8.

"Confidential Information" is defined in Section 20.

"Consolidated Debt" means, as of any date of determination, the sum of all Debt
of the Company and its Restricted Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Company and its
Restricted Subsidiaries and all other items required to be eliminated in the
course of the preparation of consolidated financial statements of the Company
and its Restricted Subsidiaries in accordance with GAAP.

"Consolidated Fixed Charges" means, with respect to any period, the sum of 
(a) Interest Charges for such period and (b) Lease Rentals for such period.

"Consolidated Income Available for Fixed Charges" means, with respect to any
period, Consolidated Net Income for such period plus all amounts deducted in the
computation thereof on account of (a) Consolidated Fixed Charges and (b) taxes
imposed on or measured by income or excess profits.

"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of the Company and its Restricted Subsidiaries for such period (taken
as a cumulative whole), as determined in accordance with GAAP, after eliminating
all offsetting debits and credits between the Company and its Restricted
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Restricted Subsidiaries in accordance with GAAP, provided that there shall be
excluded:

        (a)       the income (or loss) of any Person accrued prior to the date
it becomes a Restricted Subsidiary or is merged into or consolidated with the
Company or a Restricted Subsidiary, and the income (or loss) of any Person,
substantially all of the assets of which have been acquired in any manner,
realized by such other Person prior to the date of acquisition,

       (b)       the income (or loss) of any Person (other than a Restricted
Subsidiary) in which the Company or any Restricted Subsidiary has an ownership
interest, except to the extent that any such income has been actually received
by the Company or such Restricted Subsidiary in the form of cash dividends or
similar cash distributions,

        (c)       the undistributed earnings of any Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary is not at the time permitted by the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary,

       (d)       any aggregate net gain (but not any aggregate net loss) during
such period arising from the sale, conversion, exchange or other disposition of
capital assets (such term to include, without limitation, (i) all non-current
assets and, without duplication, (ii) the following, whether or not current: 
all fixed assets, whether tangible or intangible, all inventory sold in
conjunction with the disposition of fixed assets, and all Securities),

        (e)       any gains resulting from any write-up of any assets (but not
any loss resulting from any write-down of any assets),

        (f)        any net gain from the collection of the proceeds of life
insurance policies,

        (g)       any gain arising from the acquisition of any Security, or the
extinguishment, under GAAP, of any Debt, of the Company or any Restricted
Subsidiary, and

        (h)       any deferred credit representing the excess of equity in any
Restricted Subsidiary at the date of acquisition over the cost of the investment
in such Restricted Subsidiary.

"Consolidated Net Worth" means, at any time,

        (a)   the sum of (i) the par value (or value stated on the books of the
corporation) of the capital stock (but excluding treasury stock and capital
stock subscribed and unissued) of the Company and its Restricted Subsidiaries
plus (ii) the amount of the paid-in capital and retained earnings of the Company
and its Restricted Subsidiaries, in each case as such amounts would be shown on
a consolidated balance sheet of the Company and its Restricted Subsidiaries as
of such time prepared in accordance with GAAP, minus

       (b)   to the extent included in clause (a), all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Restricted Subsidiaries.

"Consolidated Total Assets" means, at any time,

        (a)     total assets of the Company and its Restricted Subsidiaries
determined as of the end of the immediately preceding fiscal year on a
consolidated basis in accordance with GAAP, minus

       (b)   to the extent included in clause (a), (i) all amounts properly
attributable to minority interests, if any, in the stock and surplus of such
Restricted Subsidiaries and (ii) all assets and Subsidiary Stock of Brokers
sold, lease, transferred or otherwise disposed of since the end of the
immediately preceding fiscal year through and including such time.

"Consolidated Total Capitalization" means as of the date of any determination
thereof, the sum of (a) Consolidated Debt plus (b) Consolidated Net Worth.

"Current Debt" means, with respect to any Person, all Debt of such Person which
by its terms or by the terms of any instrument or agreement relating thereto
matures on demand or within one year from the date of the creation thereof and
is not directly or indirectly renewable or extendible at the option of the
obligor in respect thereof to a date one year or more from such date, provided
that (a) Debt outstanding under a revolving credit or similar agreement which
obligates the lender or lenders to extend credit over a period of one year or
more and (b) Current Maturities of Funded Debt shall constitute Funded Debt and
not Current Debt, even though such Debt by its terms matures on demand or within
one year from such date.

"Current Maturities of Funded Debt" means, at any time and with respect to any
item of Funded Debt, the portion of such Funded Debt outstanding at such time
which by the terms of such Funded Debt or the terms of any instrument or
agreement relating thereto is due on demand or within one year from such time
(whether by sinking fund, other required prepayment or final payment at
maturity) and is not directly or indirectly renewable, extendible or refundable
at the option of the obligor under an agreement or firm commitment in effect at
such time to a date one year or more from such time.

"Debt" means, with respect to any Person, without duplication,

        (a)         its liabilities for borrowed money;

       (b)         its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including, without limitation, all liabilities created or
arising under any conditional sale or other title retention agreement with
respect to any such property);

        (c)         its Capital Lease Obligations;

       (d)         all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities); and

        (e)       any Guaranty of such Person with respect to liabilities of a
type described in any of clauses (a) through (d) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

"Default" means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

"Default Rate" with respect to a series of Notes, means that rate of interest
that is the greater of (i) 2% per annum above the rate of interest stated in
clause (a) of the first paragraph of such series of Notes or (ii) 2% over the
rate of interest publicly announced by PNC Bank, National Association in
Pittsburgh, Pennsylvania as its "base" or "prime" rate.

"Environmental Laws" means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

"ERISA Affiliate" means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

"Event of Default" is defined in Section 11.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Excluded Assets" means any assets of the Valley Cities Gas and Waverly Gas
Company divisions of NUI Utilities, Inc., a New Jersey corporation subject, as
of the date hereof, to that certain Asset Sale Agreement dated as of October 4,
2000 between the Company and C&T Enterprises, Inc. of Pennsylvania, as amended
as of the date hereof.

"Fiscal Quarter"  means the three month fiscal period of the Company beginning
on each October 1,   January 1, April 1 and July 1 of each year and ending on
the succeeding December 31, March 31, June 30 and September 30, respectively.

"Fiscal Year" means the fiscal year of the Company beginning on October 1 of
each year and ending on the succeeding September 30.

"Fixed Charges Coverage Ratio" means, at any time, the ratio of (a) Consolidated
Income Available for Fixed Charges for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such time to (b) Consolidated
Fixed Charges for such period.

"Funded Debt" means, with respect to any Person, all Debt of such Person which
by its terms or by the terms of any instrument or agreement relating thereto
matures, or which is otherwise payable or unpaid, one year or more from, or is
directly or indirectly renewable or extendible at the option of the obligor in
respect thereof to a date one year or more (including, without limitation, an
option of such obligor under a revolving credit or similar agreement obligating
the lender or lenders to extend credit over a period of one year or more) from,
the date of the creation thereof, provided that Funded Debt shall include, as at
any date of determination, Current Maturities of Funded Debt.

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States of America.

"Governmental Authority" means

        (a)       the government of

(i)  the United States of America or any State or other political subdivision
thereof, or

(ii)  any jurisdiction in which the Company or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Company or any Subsidiary, or

       (b)       any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.

"Guaranty" means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

        (a)         to purchase such Indebtedness or obligation or any property
constituting security therefor;

       (b)         to advance or supply funds (i) for the purchase or payment of
such Indebtedness or obligation, or (ii) to maintain any working capital or
other balance sheet condition or any income statement condition of any other
Person or otherwise to advance or make available funds for the purchase or
payment of such Indebtedness or obligation;

        (c)    to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or

       (d)    otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof.

In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

"Hazardous Material" means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

"holder" means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

"Indebtedness" with respect to any Person means, at any time, without
duplication,

        (a)         its liabilities for borrowed money and its redemption
obligations in respect of mandatorily redeemable Preferred Stock;

       (b)         its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

        (c)         all liabilities appearing on its balance sheet in accordance
with GAAP in respect of Capital Leases;

       (d)         all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);

        (e)     all its liabilities in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions whether or not representing obligations
for borrowed;

        (f)  Swaps of such Person; and

        (g)       any Guaranty of such Person with respect to liabilities of a
type described in any of clauses (a) through (f) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

"Institutional Investor" means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

"Interest Charges" means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Company and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Subsidiaries in accordance with
GAAP): (a) all interest in respect of Indebtedness of the Company and its
Subsidiaries (including imputed interest on Capital Lease Obligations) deducted
in determining Consolidated Net Income for such period, together with all
interest capitalized or deferred during such period and not deducted in
determining Consolidated Net Income for such period, and (b) all debt discount
and expense amortized or required to be amortized in the determination of
Consolidated Net Income for such period.

"Investment" means any investment, made in cash or by delivery of property, by
the Company or any of its Subsidiaries (i) in any Person, whether by acquisition
of stock, indebtedness or other obligation or Security, or by loan, Guaranty,
advance, capital contribution or otherwise, or (ii) in any property.

"Lease Rentals" means, with respect to any period, the sum of the rental and
other obligations required to be paid during such period by the Company or any
Subsidiary as lessee under all leases of real or personal property (other than
Capital Leases), excluding any amount required to be paid by the lessee (whether
or not therein designated as rental or additional rental) on account of
maintenance and repairs, insurance, taxes, assessments, water rates and similar
charges, provided that, if at the date of determination, any such rental or
other obligations (or portion thereof) are contingent or not otherwise
definitely determinable by the terms of the related lease, the amount of such
obligations (or such portion thereof) (i) shall be assumed to be equal to the
amount of such obligations for the period of 12 consecutive calendar months
immediately preceding the date of determination or (ii) if the related lease was
not in effect during such preceding 12-month period, shall be the amount
estimated by a Senior Financial Officer of the Company on a reasonable basis and
in good faith.

"Lien" means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

"Make-Whole Amount" is defined in Section 8.7.

"Material" means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Restricted Subsidiaries taken as a whole.

"Material Adverse Effect" means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Restricted Subsidiaries taken as a whole, or (b) the ability of the
Company to perform its obligations under this Agreement and the Notes, or
(c) the validity or enforceability of this Agreement or the Notes.

"Memorandum" is defined in Section 5.3.

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means any Plan that is a "multiemployer plan" (as such term
is defined in section 4001(a)(3) of ERISA).

"Notes" is defined in Section 1.

"Officer's Certificate" means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

"Person" means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

"Plan" means an "employee benefit plan" (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

"Preferred Stock" means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

"property" or "properties" means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

"QPAM Exemption" means Prohibited Transaction Class Exemption 84‑14 issued by
the United States Department of Labor.

"Related Industries" means industries fundamentally related to the business of
the Company and its Restricted Subsidiaries as described in the Memorandum.

"Required Holders" means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

"Responsible Officer" means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

"Restricted Subsidiary" means at any time any Subsidiary (a) which is organized
under the laws of the United States or any State thereof; (b) which conducts
substantially all of its business and has substantially all of its assets within
the United States; (c) of which at least a majority (by number of votes) of the
Voting Stock is beneficially owned, directly or indirectly, by the Company or
one or more Wholly-Owned Restricted Subsidiaries; and (d) which is (i) not
designated as an Unrestricted Subsidiary on the date of the Closing in
Schedule 5.4 or in the most recent notice with respect thereto delivered
pursuant to Section 9.8, or (ii) which is designated a Restricted Subsidiary in
the most recent notice with respect thereto delivered pursuant to Section 9.8.

"Restricted Subsidiary Stock" means, with respect to any Person, the stock (or
any options or warrants to purchase stock or other Securities exchangeable for
or convertible into stock) of any Restricted Subsidiary of such Person.

"SEC" means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its functions.

"Security" shall have the same meaning as in Section 2(1) of the Securities Act.

"Securities Act" means the Securities Act of 1933, as amended from time to time.

"Senior Financial Officer" means the chief financial officer or treasurer of the
Company.

"Senior Funded Debt" means all Funded Debt of the Company which is not expressed
to be subordinate to or junior in rank to any other Debt of the Company.

"Series A Notes" is defined in Section 1.

"Series B Notes" is defined in Section 1.

"Series C Notes" is defined in Section 1.

"Series D Notes" is defined in Section 1.

"S&P" means Standard & Poor's Ratings Group, a division of McGraw Hill, Inc.

"Subsidiary" means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership or joint venture can and does ordinarily
take major business actions without the prior approval of such Person or one or
more of its Subsidiaries). Unless the context otherwise clearly requires, any
reference to a "Subsidiary" is a reference to a Subsidiary of the Company.

"Subsidiary Stock" means, with respect to any Person, the stock (or any options
or warrants to purchase stock or other Securities exchangeable for or
convertible into stock) of any Subsidiary of such Person.

"Swaps" means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency.  For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

"Unrestricted Subsidiary" means any Subsidiary which is not a Restricted
Subsidiary.

"Voting Stock" means Securities of any class or classes, the holders of which
are ordinarily, in the absence of contingencies, entitled to elect a majority of
the corporate directors (or Persons performing similar functions).

"Wholly-Owned Restricted Subsidiary" means, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the equity interests (except
directors' qualifying shares) and voting interests of which are owned by any one
or more of the Company and the Company's other Wholly-Owned Restricted
Subsidiaries at such time.


Changes in Corporate Structure

 

 

None


Subsidiaries of the Company and
Ownership of Subsidiary Stock

 

All Subsidiaries are designated as Restricted Subsidiaries

NUI CORPORATION

                    NUI CAPITAL CORP

                             NUI ENERGY, INC

                             NUI ENERGY BROKERS, INC.

                             NUI ENERGY SOLUTIONS, INC.

                             NUI ENVIRONMENTAL GROUP, INC.

                             NUI INTERNATIONAL, INC.

                                                NUI/CARIRADE INTERNATIONAL, LLC

                             NUI SALES MANAGEMENT

                                                T.I.C. ENTERPRISES, INC.

                             NUI TELECOM, INC.

                             UTILITY BUSINESS SERVICES, INC.

